DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0090297 A1 to Yacoub (Yacoub) in view of JP 2017-057842 A to Nakada et al. (Nakada). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Yacoub discloses a system comprising: a controller (14, Fig. 1) configured to determine a predicted downstream NOx value of an exhaust gas stream exiting a NOx storage catalyst (206, Fig. 2); determine a downstream NOx value of the exhaust gas stream exiting the NOx storage catalyst (208); determine an error between the predicted downstream NOx value and the determined downstream NOx value (210); compare the error to an error threshold (212); and determine that the NOx storage catalyst is in good health responsive to determining that the error does not exceed the error threshold (214; adaptation value is zero indicating no deterioration and therefore good health, see par. 0006), but fails to explicitly disclose enable/disable operations. However, Nakada discloses a similar controller that serves the same purpose of diagnosing and adapting to a deteriorating NOx storage catalyst, including a controller (121, Fig. 8) that performs an enable operation responsive to receiving information indicative of an enable parameter, and performs a disable operation responsive to receiving information indicative of a disable parameter, the disable operation causing a deactivation of at least a portion of the controller (pars. 0058, 0065-0067). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the enable/disable parameters disclosed by Nakada into the controller of Yacoub. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Nakada teaches that the parameters advantageously improve the accuracy of the sensor data (par. 0065).
In reference to claim 2, the modified Yacoub teaches the system of claim 1, wherein the controller is further configured to: receive information indicative of a characteristic of the exhaust gas stream exiting the NOx storage catalyst; and wherein determining the downstream NOx value of the exhaust gas stream exiting the NOx storage catalyst is based on the information indicative of the characteristic of the exhaust gas stream exiting the NOx storage catalyst, the characteristic of the exhaust gas stream exiting the NOx storage catalyst including at least one of a NOx concentration, a temperature, or an oxygen concentration (Yacoub, par. 0022).
In reference to claim 3, the modified Yacoub teaches the system of claim 2, wherein determining the predicted downstream NOx value of the exhaust gas stream exiting the NOx storage catalyst is based on the characteristic of the exhaust gas stream and a predicted NOx storage capacity of the NOx storage catalyst (Yacoub, step 206 is based on the kinetic model, see par. 0020).
In reference to claim 5, the modified Yacoub teaches the system of claim 1, wherein the controller is configured to determine the predicted downstream NOx value based on a model of a NOx storage capacity or a dynamic response of the NOx storage catalyst (Yacoub, step 206 is based on the kinetic model, see par. 0020).
In reference to claim 6, the modified Yacoub teaches the system of claim 1, wherein the disable parameter comprises an amount of time that the exhaust gas stream has been above a temperature threshold for a specified amount of time (Nakada, pars. 0065, 0067).
In reference to claim 7, the modified Yacoub teaches the system of claim 1, wherein the controller is further configured to generate a correction factor based on a difference between the predicted downstream NOx value and the determined downstream NOx value (Yacoub; 216, Fig. 2).
In reference to claim 8, the modified Yacoub teaches the system of claim 7, wherein determining that the NOx storage catalyst is in good health is further responsive to determining that the correction factor does not exceed a correction factor threshold (Yacoub; 304, Fig. 3).
In reference to claim(s) 9-11, 13 and 14, under the principles of inherency, the prior art apparatus of the modified Yacoub would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
	In reference to claims 15-17, the apparatus claimed is substantively identical to what is recited in claims 1-3. See rejections above; the same rationale applies.
Claim(s) 4, 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Yacoub as applied to claims 1, 9 and 15 above, and further in view of US 2020/0040796 A1 to Yoo et al. (Yoo).
In reference to claim 4, the modified Yacoub teaches the system of claim 1, but fails to explicitly teach wherein the NOx storage catalyst is a Passive NOx Adsorber (PNA), a Diesel Cold Start Catalyst (dCSC), or a Diesel Cold Start Concept (dCSC) catalyst. However, Yoo discloses a similar controller, that like Yacoub and Nakada, utilize a downstream NOx sensor to adapt for a deteriorating NOx storage catalyst. Yoo further discloses the NOx storage catalyst is a Passive NOx Adsorber (par. 0002). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known PNA disclosed by Yoo for the known NOx storage converter of the modified Yacoub. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
In reference to claim(s) 12, under the principles of inherency, the prior art apparatus of the modified Yacoub would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
	In reference to claims 18-20, the apparatus claimed is substantively identical to what is recited in claims 4-6. See rejections above; the same rationale applies.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0173328 A1, US 2017/0350293 A1, US 2010/0024389 A1, DE 10312440 A1 and US 5,201,802 A each disclose similar systems and may be relied upon in a subsequent Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746      

01 December 2022